COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 AZUCENA MARTINEZ,                              §
                                                               No. 08-09-00074-CV
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                            County Court at Law No. 6
                                                §
 HARVEST CREDIT MANAGEMENT IV                                of El Paso County, Texas
 B,                                             §
                                                                 (TC# 2006-076)
                  Appellee.                     §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(2)(A). Appellant represents that the parties have reached an agreement to

settle and compromise the dispute and requests that this Court dismiss the appeal. Appellee has

agreed to the motion and there is no indication that dismissal would prevent Appellee from

seeking the relief to which it would otherwise be entitled. See TEX .R.APP .P. 42.1(a)(1). We

therefore grant Appellant’s motion and dismiss the appeal pursuant to the parties settlement

agreement. As the motion does not indicate the parties have agreed otherwise, costs will be

taxed against Appellant. See TEX .R.APP .P. 42.1(d).


August 12, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.